     Case 8:21-cv-00187-CJC-KES Document 27 Filed 04/15/21 Page 1 of 2 Page ID #:426




 1

 2
                                                                                   4/15/2021
 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9            CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
10

11    LEAH SNYDER,                                 )     Case No.: SACV 21-00187-CJC (KESx)
                                                   )
12                                                 )
                   Plaintiff,                      )
13                                                 )     ORDER TO SHOW CAUSE WHY
            v.                                     )     THIS CASE SHOULD NOT BE
14                                                 )     DISMISSED FOR LACK OF SUBJECT
                                                   )     MATTER JURISDICTION AND
15    ALIGHT SOLUTIONS, LLC, and                   )     VACATING HEARING ON MOTION
                                                   )     TO DISMISS
      DOES 1 TO 10,                                )
16
                                                   )
17                                                 )
                   Defendant.                      )
18                                                 )
19
            In this case, Plaintiff Leah Snyder alleges that Defendant Alight Solutions, LLC
20
      wrongfully terminated her after she posted on Facebook photos of herself at the
21
      Washington, D.C. Capitol building on January 6, 2021. (Dkt. 1 [Complaint, hereinafter
22
      “Compl.”].) Plaintiff alleges that the Court has diversity jurisdiction over her case. (Id.
23
      ¶ 2.) Federal courts have diversity jurisdiction over cases between “citizens of a State
24
      and citizens or subjects of a foreign state.” 28 U.S.C. § 1332(a)(2). “Section 1332 has
25
      been interpreted to require ‘complete diversity.’” Ruhrgas AG v. Marathon Oil Co., 526
26
      U.S. 574, 580 n.2 (1999); see Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546,
27
      553 (2005) (“[T]he presence ... of a single plaintiff from the same State as a single
28
      defendant deprives the district court of original diversity jurisdiction.”). As the party
                                                   -1-
     Case 8:21-cv-00187-CJC-KES Document 27 Filed 04/15/21 Page 2 of 2 Page ID #:427




 1    asserting jurisdiction, Plaintiff bears the burden of proving federal jurisdiction.
 2    See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).
 3

 4          The Complaint does not contain sufficient information for the Court to determine
 5    whether it has diversity jurisdiction over Plaintiff’s case. Plaintiff alleges that the Court
 6    has diversity jurisdiction because she is a California citizen and Defendant is an Illinois
 7    LLC. (Compl. ¶¶ 2, 5, 6; see Case Caption.) However, Plaintiff does not allege the
 8    citizenship of Defendant’s members, as required. See Johnson v. Columbia Properties
 9    Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (“[A]n LLC is a citizen of every state
10    of which its owners/members are citizens.”). Rather, she states only that Defendant is an
11    Illinois LLC and that its principal place of business is in Illinois. (Compl. ¶ 6.)
12

13          Accordingly, the Court ORDERS Plaintiff to show cause in writing by April 23,
14    2021 why this case should not be dismissed for lack of jurisdiction. Defendant may, but
15    is not required to, file a statement by the same date. The hearing on Defendant’s motion
16    to dismiss set for April 26, 2020, at 1:30 p.m. is VACATED and off calendar. The Court
17    will reschedule the hearing on the motion to dismiss if the Court determines it has
18    jurisdiction over this case.
19

20       DATED: April 15, 2021
21

22
                                                   HON. CORMAC J. CARNEY
23

24                                             UNITED STATES DISTRICT JUDGE
25

26

27

28


                                                    -2-
